OFFICE   0F:THE   AmORNEY     GENERAL   OF TEXAS
                                      AUSTIN


0-O.wuccC
--




            p-t-t.   ’
            reoeire4
Hon. A. M. 'Jhrnndy,page z
474
Bon. A. M. Turney,, page 5



          The Con8tltutlon protide. that the duration of
011 offlaes not fix.4 thereby &all never exceed two yeare.
But it also erprassly fixes the term of oertaln speoifled
ofilcee at from tw to mix pSar8, and It autlwrfzes the
Leglslatur. to fir the tbrma of oertaln other oifloers and
members of out&in boards at not exaee4i~ elx years. The
first of these oormtitutlonal provisions (Art. 16, sec. 30)
fixes the terms of all offloers at two ye&r@ where they are
not otherwlae fixed by the oonstitutlon or by a statute or
mun1a1pal or4lMnoer

          Thero’h         90 statute requiring 4oputloa to take
the oath of offloe        la o hJenu u y ,
                                         the only requirement being
that muoh otfloer,        whether lleoted or appointed, Shall,
berofe enter*   P         P tho-dut;.s~of his ,offi.e, take and
enbsorlbe~tho oa tr       pro6ulbed   by law.

           In Mswu   to yourfilwu Question youare respeot-
fully adtl8.4 that It Is the~oplaiomo? t&ii3department
that when a Ueputy mherlff irr a~lnted.adl     takes em4 sub-
scribes to the oath prssclrib.4:by~l.a~before entering upon
the dUt1.s Of hi. ofi       he 18 not required t&take the
oath of off180 '%it& Jiumuy    but the Sirat o&h  ~taken is suf-
fieht6    4url8g Tqlo e          nor his TpriEoipu;   -:mJ-,   rucrh
40$&f    m?uXd ,be iequir@$ to take ‘rtnb SUblWziBe~ the oath of
of$fw    pzom6rlkd’by law when reappoint84     .hy ~klCphSmolpel
wkem ~~'iQOi~ta.t~l~~or'~~~~~~;8ander                                  a
new prin.lpui

            Yom   ~800&      quostian has been an-d    by this do-
partneot Ill      inion    UO. O-91 rhioh holds that in OOlUltie8
h&ring a po3 lrtiaioi b8i ~han~tOBthwaaB4   lnlmb1tant.e
tk4~okultf ~ad~m8088ar and eallbotor of taxes is entitled,
un4.r Arti.  SBOZ to o&y one ahlo? deputy at a salary of
$laQo.oc pu    8makr
           we ~3bliukue~~a~y         or op%nson m.    O-91 for your ln-
formatlenr ~4. ooimonIamb,

            vatmumg       that :fho ?wsga4g      tally enswere l-m
lnqulry, we rcmalu




                                            BY